DETAILED ACTION
1. 	The present application is being examined under the pre-AIA  first to invent provisions. This Office action is in response to Applicant’s communication of January 26, 2021. Amendments to claims 1, 12, and 14 have been entered. Rejections under pre-AIA  35 USC 112, second paragraph are withdrawn in view of the amendments. Claims 1-6, 11, 12 and 14 are pending and have been examined. The rejections and response to arguments are stated below.  

Claim Rejections - 35 USC § 101

2.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

3.	Claims 1-6, 11, 12 and 14 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more. 
	The claim(s) recite(s) a method of interchange adjustment, which is considered a judicial exception because it falls under certain the category of methods of organizing human activity such as commercial interactions including fulfilling agreements in the form of contracts as discussed below. This judicial exception is not integrated into a practical application as discussed below. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception as discussed below. 
Analysis
Step 1: In the instant case, claim 1 is directed to a process. 
	Step 2A – prong one: The limitations of “receiving, by a card issuer processing platform processor via a card association processing system processor, transaction data associated with a merchant from a transaction terminal having a card reader through which a private label transaction card is swiped in connection with a transaction and a processor that transmits the transaction data retrieved from the private label transaction card when swiped and transmits the transaction data to an acquirer processor that transmits the transaction data to the card association processing system processor; determining, by the card issuer processing platform processor, whether a calculated difference based on an established interchange value and a special program value has a value above a threshold; and automatically instructing, by the card issuer processing platform processor, the acquirer processor to credit or debit an account of the merchant by: automatically generating, by the card issuer processing platform processor, a message in a proprietary format of the card association processing system processor, wherein the card issuer processing platform processor populates a reason code field and a message text field, wherein data in the reason code field represents a type of adjustment and data in the message text field represents a description of a purpose of the message and an identifier of the merchant; transmitting, by the card issuer processing platform processor, the message to the acquirer processor; and causing, by the card issuer processing platform processor, an automated clearing house server associated with the acquirer processor to process an adjustment of an amount of the calculated difference for credit or debit to thePage 2 of 8CITI0332-USPATENT account of the merchant at the acquirer processor based on whether the calculated difference is above the threshold”, without the italicized portions, as drafted, when considered collectively as an ordered combination, is a process that, under the broadest reasonable interpretation, covers methods of organizing human activity such as commercial interactions including fulfilling agreements in the form of contracts. 
Step 2A – prong two: The judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of a card issuer processing platform processor, a card association processing system processor, a processor, an acquirer processor, an automated clearing house server associated with the acquirer processor, a card association network processor, a “transaction terminal” and “card reader” to perform all the steps. A plain reading of Figure 1 and associated descriptions in paragraphs 5, 12-13 reveals that these processors are generic processors suitably programmed is used execute the claimed steps. The transaction terminal and the card reader are also generic devices. Hence, the additional elements in the claims are all generic components suitably programmed to perform their respective functions. The processors and the other additional elements in all the steps are recited at a high-level of generality (i.e., as generic processors performing generic computer functions) such that it amounts no more than mere instructions to apply the exception using generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Hence, claim 1 is directed to an abstract idea. 
	Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the steps of “receiving, by a card issuer processing platform processor via a card association processing system processor, transaction data associated with a merchant from a transaction terminal having a card reader through which a private label transaction card is swiped in connection with a transaction and a processor that transmits the transaction data retrieved from the private label transaction card when swiped and transmits the transaction data to an acquirer processor that transmits the transaction data to the card association processing system processor; determining, by the card issuer processing platform processor, whether a calculated difference based on an established interchange value and a special program value has a value above a threshold; and automatically instructing, by the card issuer processing platform processor, the acquirer processor to credit or debit an account of the merchant by: automatically generating, by the card issuer processing platform processor, a message in a proprietary format of the card association processing system processor, wherein the card issuer processing platform processor populates a reason code field and a message text field, wherein data in the reason code field represents a type of adjustment and data in the message text field represents a description of a purpose of the message and an identifier of the merchant; transmitting, by the card issuer processing platform processor, the message to the acquirer processor; and causing, by the card issuer processing platform processor, an automated clearing house server associated with the acquirer processor to process an adjustment of an amount of the calculated difference for credit or debit to thePage 2 of 8CITI0332-USPATENT account of the merchant at the acquirer processor based on whether the calculated difference is above the threshold” (minus the italicized portions) amounts to no more than mere instructions to apply the exception using generic computer components. The additional elements of the instant underlying process, when taken in combination, together do not offer substantially more than the sum of the functions of the elements when each is taken alone. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. Hence, independent claim 1 is not patent eligible. Independent claims 12 and 14 are also not patent eligible based on similar reasoning and rationale. 
	Dependent claims 2-6 and 11, when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitations only refine the abstract idea further.
For instance in claims 2-6, the limitations “wherein the private label transaction card account with the merchant further comprises a pre-defined arrangement by the card issuer with the partner for the special program fee in connection with enabling the private label transaction card through the card association processing system processor; wherein the private label transaction card account through the card association processing system processor with the special program fee further comprises enabling the private label transaction card account with a special program fee that is greater than the pre-determined interchange fee established by the card association processing system processor; wherein the private label transaction card account with a special program fee that is greater than the established interchange fee established by the card association processing system processor further comprises enabling the private label transaction card account with a special program premium fee for a deferred payment program; wherein the private label card account through the card association processing system processor with the special program fee further comprises enabling the private label card account with a special program fee that is less than the pre-determined interchange fee established by the card association processing system processor; wherein the private label transaction card account with a special program fee that is less than the pre-determined interchange fee established by the card association processing system processor further comprises enabling the private label transaction card account with a special consideration program fee for an incentive for a private label card acceptance program” under the broadest reasonable interpretation, are further refinements of methods of organizing human activity such as commercial interactions including fulfilling agreements in the form of contracts because these limitations further describe the intermediate steps of the interchange adjustment as it relates to private label accounts.
In claim 11, the feature “further comprising sending a special format by the card issuer processing platform processor to a merchant processor that includes at least a report of the transaction amount, the card association interchange fee for the transaction, the calculated difference, and the amount of the credit or debit” under the broadest reasonable interpretation, are further refinements of methods of organizing human activity such as commercial interactions such as commercial interactions including fulfilling agreements in the form of contracts because these limitations further describe the result of the interchange adjustment as it relates to private label accounts. 
In all the dependent claims, the judicial exception is not integrated into a practical application because the limitations are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using generic computer components. Also the claims do not affect an improvement to another technology or technical field; the claims do not amount to an improvement to the functioning of a computer system itself; the claims do not affect a transformation or reduction of a particular article to a different state or thing; and the claims do not move beyond a general link of the use of an abstract idea to a particular technological environment. In addition, the dependent claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional elements of the instant underlying process, when taken in combination, together do not offer substantially more than the sum of the functions of the elements when each is taken alone. The claims as a whole, do not amount to significantly more than the abstract idea itself.  For these reasons, the dependent claims also are not patent eligible. 

Response to Arguments

4.	In response to Applicant’s assertion on pages 7-8 of the remarks that the claims are Patent-Eligible under 35 USC 101, when considered under the 2019 Patent eligibility Guidance (2019 PEG) the Examiner respectfully disagrees.
	The fact that the claims are Patent-Ineligible when considered under the 2019 PEG has already been addressed in the rejection and hence not all the details are repeated here. The Applicants have also repeated many of the same arguments that the PTAB in its decisions on January 31, 2019 and again separately on November 27, 2020 found were not persuasive. 
	The claims recite a method of interchange adjustment, which is considered a judicial exception because it falls under certain the category of methods of organizing human activity such as commercial interactions including fulfilling agreements in the form of contracts as discussed in the rejection. 
In response to Applicant’s assertion that the claims are not "directed to" an abstract idea because the claims integrate "a practical application”, the Examiner would like to point out that according to 2019 PEG, limitations that are indicative of integration into a practical application include:
Improvements to the functioning of a computer, or to any other technology or technical field - see MPEP 2106.05(a) 
Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition – see Vanda Memo
Applying the judicial exception with, or by use of, a particular machine - see MPEP 2106.05(b) 
Effecting a transformation or reduction of a particular article to a different state or thing - see MPEP 2106.05(c)  
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception - see MPEP 2106.05(e) and Vanda Memo
	In the instant case, the judicial exception is not integrated into a practical application, because none of the above criteria is met. A plain reading of Figure 1 and associated descriptions in paragraphs 5, 12-13 reveals that these processors are generic processors suitably programmed is used execute the claimed steps. The transaction terminal and the card reader are also generic devices. Hence, the additional elements in the claims are all generic components suitably programmed to perform their respective functions. The processors and the other additional elements in all the steps are recited at a high-level of generality (i.e., as generic processors performing generic computer functions) such that it amounts no more than mere instructions to apply the exception using generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
The features in the claim and those recited on page 7 of the remarks, such as “automatically instructing an acquirer processor to credit or debit an account by generating an electronic message that is particularly formatted to cause an automated clearing house server to credit or debit an account based on various analytical protocols performed by the recited card issuer processing platform processor” may be, at best, considered improvements to the abstract idea of a method of interchange adjustment. An improvement in abstract idea is still abstract (SAP America v. Investpic *2-3 (“We may assume that the techniques claimed are “groundbreaking, innovative, or even brilliant,” but that is not enough for eligibility. Association for Molecular Pathology v. Myriad Genetics, Inc., 569 U.S. 576, 591 (2013); accord buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1352 (Fed. Cir. 2014). Instructing a processor to credit or debit an account by generating a message that is particularly formatted to cause a server to credit or debit an account based on protocols can also be performed by a human being. Automating a manual process is insufficient to render a claim patent-eligible. See, e.g., Tranxition, Inc. v. Lenovo (U.S.) Inc., 664 F. App’x 968, 971 (Fed. Cir. 2016). By relying on a computer to perform routine tasks more quickly or more accurately is insufficient to render a claim patent eligible (See Alice, 134 S. Ct. at 2359 (use of a computer to create electronic records, track multiple transactions, and issue simultaneous instructions” is not an inventive concept). Simply executing an abstract concept on a computer does not render a computer "specialized," nor does it transform a patent-ineligible claim into a patent-eligible one. See Bancorp Servs., LLC v. Sun Life Assurance Co. of Can., 687 F.3d 1266, 1280 (Fed. Cir. 2012). 
In response to Applicant’s remarks “The recited card issuer processing platform processor is a specially-programmed machine with functionality that was not available at the time of filing the instant application”, the Examiner would like to note that a card issuer processing platform processor was also recited in the claims decided twice by the PTAB. In the last two PTAB decisions, the PTAB confirmed that no particular machine is claimed. (See pages 8-10 of the PTAB decision of January 31, 2019 and also pages 9-12 of the PTAB decision of November 27, 2020). Also, simply programming a general-purpose computer to perform certain functions does not make it a special purpose machine. In Alice also the claimed functions (in Alice) were performed on a computer specially programmed to perform those claimed functions. That did not transform a patent-ineligible claim into a patent-eligible one. Secondly, there is no indication in Applicants’ Specification that any specialized hardware or other inventive computer components are required. Instead, it is clear from the Specification that the claimed method is performed by a generic computer system suitably programmed to execute the claimed steps, which is not enough to make an otherwise ineligible claim patent-eligible. DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1256 (Fed. Cir. 2014). The features recited in the claim do not involve any improvements to another technology, technical field, or improvements to the functioning of the computer itself. 
	The Examiner does not see the parallel between the Applicant’s claims and the one in Example 42. Example 42 is directed to a method that allows for users to access patients’ medical records and receive updated patient information in real time from other users. On the other hand, the Applicant’s claims recite a method of interchange adjustment by processing an adjustment of an amount of the calculated difference for credit or debit to thePage 2 of 8CITI0332-USPATENT account of the merchant at the acquirer processor based on whether the calculated difference is above the threshold. There is no similarity in the concepts embraced by the two claims or the problems they are trying to solve. In Example 42 the claim was found as a whole to integrate the judicial exception into a practical application because the claim recited a combination of additional elements including storing information, providing remote access over a network, converting updated information to a standardized format, automatically generating a message whenever updated information is stored, and transmitting the message to all of the users. However, Applicant’s claims do not integrate the judicial exception into a practical application for the reasons already discussed in the rejection. The concept of converting data from one format to another was found to be abstract (See Gottschalk v. Benson). The abstract concepts in the Applicant’s claims are also similar to the concepts of collecting information, analyzing it, and displaying certain results of the collection and analysis (See Electric Power Group v. Alstom S.A.), generating rule-based tasks for processing a payment (Intellectual Ventures I LLC v. Capital One Bank) and generating menus from one menu to another on a computer (See Apple Inc. v. Ameranth, Inc.), which were all found to be Patent ineligible. Hence, Applicant’s arguments are not persuasive. 	 
For these reasons and those stated in the rejections above, rejections of claims under 35 USC § 101 are maintained by the Examiner. 

Conclusion

5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure are:  
	(a) Deaton et al. (US Patent 6611811 B1) discloses a method for customer promotion includes sequentially processing each of a plurality of items in a customer order. The price of each item is accumulated after processing. A marginal discount associated with each item processed is generated. This marginal discount is generated in response to a signal that indicates the accumulated price exceeds a predetermined threshold. Unapplied marginal discounts are accumulated for application to the customer order. A discount is applied to the customer order in response to a signal that is generated that indicates the accumulated discounts exceeds a predetermined minimum. 

6.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at 
http://www.uspto.gov/interviewpractice.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Narayanswamy Subramanian whose telephone number is (571) 272-6751. The examiner can normally be reached Monday-Friday from 9:00 AM to 5:00 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ryan Donlon can be reached at (571) 270-3602. The fax number for Formal or Official faxes and Draft to the Patent Office is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/Narayanswamy Subramanian/
Primary Examiner, 
Art Unit 3695

May 9, 2021